Exhibit 10.1
 


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of
September 1, 2018 (the "Effective Date") by and among Community First
Bancshares, Inc., a federally-charted corporation organized under the laws of
the United States of America (the "Company"), Newton Federal Bank, a
federally-chartered savings association organized under the laws of the United
States of America (the "Bank" and together with the Company, the "Employer"),
and Johnny S. Smith, a resident of the State of Georgia (the "Executive").


RECITALS:


WHEREAS, the Employer desires to employ the Executive on the terms and
conditions set forth herein;


WHEREAS, the Executive desires to be employed by the Employer and is willing to
enter into this Agreement in consideration of the agreements set forth below;


NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, the Employer and the Executive hereby agree as follows:


1.
Definitions.



Whenever used in this Agreement, the following terms and their variant forms
shall have the meaning set forth below:


1.1 "Affiliate" shall mean any business entity which controls the Employer or is
controlled by or is under common control with the Employer.


1.2 "Agreement" shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.


1.3 "Area" shall mean any county in which the Bank maintains an office or has
pending an application for regulatory approval to open an office.


1.4 "Average Monthly Compensation" shall mean the quotient determined by
dividing the sum of the Executive's then current Base Salary (as defined in
Section 4.1 hereof) and the greater of the most recently paid Non-Equity
Incentive Compensation (as defined in Section 4.2 hereof) or the average of
Non-Equity Incentive Compensation paid over the three most recent years by
twelve.


1.5 "Board of Directors" shall mean either or each Employer's Board of
Directors, as applicable and as the context requires.


1.6 "Business of the Employer" shall mean the business conducted by
the Employer and its Affiliates, which is the business of banking, including the
solicitation of time and demand deposits and the making of residential,
consumer, commercial and corporate loans.
 

 
 
1.7 "Cause" shall mean termination of employment because of, in the good faith
determination of the Employer, the Executive's:


(i) material act of dishonesty or fraud in performing the Executive's duties on
behalf of the Bank or the Company;
(ii) willful misconduct that in the judgment of the Board of Directors will
likely cause economic damage to the Employer or injury to the business
reputation of the Employer;
(iii) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the banking industry);
(iv) breach of fiduciary duty involving personal profit;
(v) intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board of Directors;
(vi) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflects adversely on the reputation of the
Employer, any felony conviction, any violation of law involving moral turpitude,
or any violation of a final cease-and-desist order; or any violation of the
policies and procedures of the Employer as outlined in the Employer's employee
handbook, which would result in termination of employees, as from time to time
amended and incorporated herein by reference; or
(vii) material breach by the Executive of any provision of this Agreement.
Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board of Directors at a meeting of the Board of Directors called and held
for the purpose (after reasonable notice to the Executive and an opportunity for
the Executive to be heard before the Board of Directors), finding that in the
good faith opinion of the Board of Directors the Executive was guilty of conduct
described above and specifying the particulars thereof.  Prior to holding a
meeting at which the Board of Directors is to make a final determination whether
Cause exists, if the Board of Directors determines in good faith at a meeting of
the Board of Directors, by not less than a majority of its entire membership,
that there is probable cause for it to find that the Executive was guilty of
conduct constituting Cause as described above, the Board of Directors may
suspend the Executive from the Executive's duties hereunder for a reasonable
period of time not to exceed fourteen (14) days pending a further meeting  at
which the Executive shall be given the opportunity to be heard before the Board
of Directors.  Upon a finding of Cause, the Board of Directors shall deliver to
the Executive a notice of termination, as provided for in Section 11 hereof.
1.8 "Change in Control" means any one of the following events occurring after
the Effective Date:


(1) Any one person or more than one person acting as a group acquires ownership
of the stock of the Company that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company;
 

 
2
 
(2) A change in the effective control of the Bank or the Company occurs on
either of the following dates: The date any one person or more than one person
acting as a group acquires, either in a single transaction or series of
transactions occurring within a twelve (12) month period, ownership of the stock
possessing thirty percent (30%) of the total voting power of the stock of the
Company or the date a majority of the members of the Board of Directors (of
either the Bank or the Company) is replaced during any twelve (12) month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of appointment or election; or


(3) A change in the ownership of a substantial portion of the Bank's or the
Company's assets occurs on the date that any one person, or more than one person
acting as a group, acquires assets of the Bank or the Company that has a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all assets of the Bank or the Company immediately
before such acquisition or acquisitions over a twelve (12) month period.


Notwithstanding the foregoing, in no event shall a Change in Control, as defined
hereunder, include any second-step conversion of Community First Bancshares,
MHC, the mutual holding company parent of the Company.


1.9 "Confidential Information" means data and information relating to the
Business of the Employer and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Executive or of which
the Executive became aware as a consequence of or through the Executive's
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors. Without limiting the foregoing, Confidential
Information shall include:


(a) Trade Secrets;


(b) the names, addresses and banking requirements of the customers of the
Employer and its Affiliates and the nature and amount of business done with such
customers;


(c) the names and addresses of employees and other business contacts of the
Employer and its Affiliates;


(d) the particular names, methods and procedures utilized by the Employer and
its Affiliates in the conduct and advertising of its business;


(e) application, operating system, communication and other computer software and
derivatives thereof, including, without limitation, sources and object codes,
flow charts, coding sheets, routines, sub-routing and related documentation and
manuals of the Employer and its Affiliates; and


(f) marketing techniques, purchasing information, pricing policies, loan
policies, quoting procedures, financial information, customer data and other
materials or information relating to the Employer's and its Affiliates' manner
of doing business.


Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.
 

 
3
 
               1.10
       "Employer Information" means Confidential Information and Trade Secrets.

 

               1.11
       "Good Reason" shall mean:



(a) a material diminution in the powers, responsibilities, duties or Base Salary
of the Executive by the Employer, which condition remains uncured after the
expiration of thirty (30) days following the delivery of written notice of the
condition to the Employer by the Executive;


(b) the failure of the Board of Directors to maintain the Executive's
appointment to the offices of President and Chief Executive Officer of the
Employer; or


(c) a relocation of the Executive's principal office of employment by more than
fifty (50) miles; or


(d) a material breach of the terms of this Agreement by the Employer, which
breach remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employer by the Executive.


The Executive must provide written notice to the Employer of the existence of a
condition described in subsections (a), (b), (c) or (d) within 90 days of the
initial existence of the condition and the Employer shall have 30 days to remedy
the condition before the Employer is required to pay severance under Section 3
or Section 4, as applicable.


1.12 "Permanent Disability" shall mean a condition for which benefits would be
payable under any long-term disability coverage (without regard to the
application of any elimination period requirement) then provided to the
Executive by the Employer or, if no such coverage is then being provided, the
inability of the Executive to perform the material aspects of the Executive's
duties under this Agreement for a period of at least one hundred eighty (180)
consecutive days as certified by a physician chosen by the Executive and
reasonably acceptable to the Employer. Notwithstanding the provisions in this
Section 1.12, Permanent Disability for purposes of this Agreement must also be a
disability within the meaning of Code Section 409A(a)(2)(A)(ii) and
409A(a)(2)(C) and Treas. Reg. Section 1.409A-3(a)(2).


1.13 "Term" shall mean that period of time set forth in Section 3.1.


1.14 "Trade Secrets" means information, without regard to form, including, but
not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
 

 
4
 
2.
Duties.



2.1 The Executive is employed as President and Chief Executive Officer of the
Employer, subject to the direction of the Board of Directors or its designee(s).
The Executive shall perform and discharge well and faithfully the authority,
duties and responsibilities which may be assigned to the Executive from time to
time by the Board of Directors in connection with the conduct of the Business of
the Employer; provided, however, that in making its assignments, the Board of
Directors shall assign only such authority, duties and responsibilities assigned
to the Executive from time to time as are, in the aggregate, consistent with the
duties and responsibilities as would be customarily assigned to a person
occupying the position(s) held by the Executive pursuant to the terms of this
Agreement.


2.2 In addition to the duties and responsibilities specifically assigned to the
Executive pursuant to Section 2.1 hereof, the Executive shall:


(a) devote substantially all of the Executive's time, energy and skill during
regular business hours to the performance of the duties of the Executive's
employment (reasonable vacations and reasonable absences due to illness
excepted) and faithfully and industriously perform such duties;


(b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated by the Board of Directors, which is
consistent with this Agreement; and


(c) timely prepare and forward to the Board of Directors all reports and
accounting as may be requested of the Executive.


2.3 The Executive shall devote the Executive's entire business time, attention
and energies to the business of the Employer and shall not during the Term be
engaged (whether or not during normal business hours) in any other business or
professional activity, whether or not such activity is pursued for gain, profit
or other pecuniary advantage; but this shall not be construed as preventing the
Executive from:


(a) managing the Executive's personal assets and investing the Executive's
personal assets in businesses, which (subject to clause (b) below) are not in
competition with the Business of the Employer and which will not require any
services on the part of the Executive in their operation or affairs and in which
the Executive's participation is solely that of an investor;


(b) purchasing securities or other interests in any entity provided that such
purchase shall not result in the Executive's collectively owning beneficially at
any time five percent (5%) or more of the equity securities of any business in
competition with the Business of the Employer;


(c) serving on the board of directors of other organizations (including those
organizations with which the Executive serves as of the Effective Date) so long
as such service does not materially interfere with the performance of the
Executive's duties under this Agreement and are not in competition with the
Business of the Employer or result in the violation of any listing standard of
any securities exchange on which the securities of the Company are traded or
listed for trading; and
 

 
5
 
(d) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching or serving on
the board of directors of an entity; provided that the Chairman of the Board of
Directors or its designee approves in writing of the Executive joining such
entity as a member of its board of directors prior to the Executive joining such
board of directors.


3.
Term and Termination.



3.1.1 Term and Annual Renewal.  The initial term of this Agreement shall begin
as of the Effective Date and shall continue for thirty-six (36) months. 
Commencing on the first anniversary date of the Effective Date (the "Anniversary
Date") and continuing on each Anniversary Date thereafter, the term of this
Agreement shall renew for an additional year so that the remaining term of this
Agreement is thirty-six (36) months; provided, however, that the disinterested
members of the Boards of Directors must take the following actions within the
time frames set forth below prior to each Anniversary Date: (1) at least 30 days
prior to each Anniversary Date, conduct or review a comprehensive performance
evaluation of the Executive for purposes of determining whether to extend this
Agreement; and (2) affirmatively approve the renewal or non-renewal of this
Agreement, which decision shall be included in the minutes of the meeting of the
Board of Directors.  If the decision of the disinterested members of the Board
of Directors is not to renew this Agreement, then the Board of Directors shall
provide the Executive with a written notice of non-renewal (the "Non-Renewal
Notice") prior to any Anniversary Date, and the term of this Agreement shall
terminate at the end of the then remaining term.  Reference herein to the term
of this Agreement shall refer to both the initial term and any extended terms.


3.1.2 Change in Control.  Notwithstanding the foregoing, in the event the Bank
or the Company has entered into an agreement to effect a transaction that would
be considered a Change in Control, the term of this Agreement shall be extended
automatically so that it is scheduled to expire no less than three (3) years
beyond the effective date of the Change in Control, subject to extensions as set
forth above.


3.1.3 Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of the Executive's employment
following the expiration of the term of this Agreement.


3.2 Termination. During the Term, the employment of the Executive under this
Agreement may be terminated only as follows:


3.2.1 By the Employer:


(a) For Cause, following approval of such action by the Board of Directors and
upon written notice to the Executive subject to compliance with Section 1.7
hereof, if applicable, in which event the Employer shall have no further
obligation to the Executive except for the payment of any amounts earned and
unpaid and any vested benefits as of the effective date of termination; or


(b) Without Cause at any time, following approval of such action by the Board of
Directors, in which event the Employer shall be required to meet its obligations
to the Executive under Section 3.3.1 below.
 

 
6
 
3.2.2 By the Executive:


(a) For Good Reason, in which event the Employer shall be required to meet its
obligations to the Executive under Section 3.3.1 below; or


(b) Without Good Reason, provided that the Executive shall give the Employer
sixty (60) days' prior written notice of the Executive's intent to terminate, in
which event the Employer shall have no further obligation to the Executive
except for payment of any amounts earned and unpaid and any vested benefits as
of the effective date of the termination.


3.2.3 At any time upon mutual, written agreement of the parties, in which event
the Employer shall have no further obligation to the Executive except for the
payment of any amounts earned and unpaid and any vested benefits as of the
effective date of the termination.


3.2.4 Notwithstanding anything in this Agreement to the contrary, the Term shall
expire automatically upon the Executive's death or Permanent Disability, and if
the reason for termination is the Executive's death, the Employer shall have no
further obligation to the Executive except for the payment of any amounts earned
and unpaid and any vested benefits as of the effective date of termination and,
if the reason for termination is the Executive's Permanent Disability, the
Employer shall pay to the Executive an amount equal to the Average Monthly
Compensation for each full month following such termination until the earlier of
the month prior to the month for which the Executive's long-term disability
benefits become payable (and including such month) or six (6) full months
commencing with the month following the month in which the date of termination
occurs.


3.3 Termination Payments.


3.3.1 In the event the Executive's employment is terminated under this Agreement
prior to the expiration of the Term pursuant to Section 3.2.1(b) or Section
3.2.2(a), then subject to the requirements of Section 3.3.2, the Employer shall
pay to the Executive, as severance pay and liquidated damages, the equivalent of
the greater of (i) the current Base Salary, or (ii) the Average Monthly
Compensation, that would have been paid to the Executive for the remaining term
of this Agreement.  The payment will be made in cash in a lump sum within five
(5) days of the Executive's termination. In addition, from the effective date of
the termination pursuant to Section 3.2.1(b) or Section 3.2.2(a), the Employer
shall pay monthly, by the fifth of each month, an amount, subject to applicable
tax withholding, equal to what would be the Executive's cost of COBRA health
continuation coverage for the Executive and eligible dependents for the greater
of twelve (12) months or the period during which the Executive and those
eligible dependents are entitled to COBRA health continuation coverage from the
Employer.  The Executive shall also be entitled to any amount earned and unpaid
and any vested benefits as of the effective date of termination.


3.3.2 Payments under this Section 3.3 above are conditioned upon the Executive
entering into a Release and Separation Agreement in the form attached hereto
as Exhibit A and shall be paid as a lump sum or commence (for non-lump sum
payments) on the next payroll date following the sixtieth (60th) day after the
date of the Executive's date of termination of employment with any accrued but
unpaid severance being paid on the date of the first payment; provided that the
Executive's Release and Separation Agreement is effective at such time (signed,
returned and the revocation period has expired).
 

 
7
 
3.4 Effect on Status as a Director.  In the event of the Executive's termination
of employment under this Agreement for any reason, such termination shall also
constitute the Executive's resignation as a director of the Bank or the Company,
or any subsidiary or affiliate thereof, to the extent the Executive is acting as
a director of any of the aforementioned entities.


4.            Compensation. 


The Executive shall receive the following salary and benefits during the Term:


4.1 Base Salary. The Executive shall be compensated at a base rate of Two
Hundred and Thirty Thousand Dollars ($230,000.00) per year, which may be
increased from time to time in accordance with the immediately succeeding
sentence ("Base Salary"). The Executive's salary shall be reviewed annually, and
the Executive shall be entitled to receive annually an increase in such amount,
if any, as may be determined by the Employer based upon the performance of the
Executive and the Employer and its compliance with regulatory standards.  Any
increase in Base Salary shall become the new Base Salary under this Agreement.
Base Salary may not be decreased other than a decrease that is applicable to all
senior officers of the Employer and in a percentage not in excess of the
percentage decrease for other senior officers.  Such salary shall be payable in
accordance with the Employer's normal payroll practices.


4.2 Incentive Compensation. During the Term and in addition to the aforesaid
Base Salary, the Executive shall be entitled to such additional non-equity
incentive compensation as may be awarded from time to time, in its discretion,
by the Board of Directors ("Non-Equity Incentive Compensation"). It is
understood that any Non-Equity Incentive Compensation to be awarded to the
Executive may be based on the attainment by the Employer of certain performance
goals established by the Board of Directors in consultation with the Executive
relating to factors, including but not limited to, asset quality, profitability
and growth. Notwithstanding anything contained in this Agreement to the
contrary, any increase to the Executive's Base Salary and any Non-Equity
Incentive Compensation paid to the Executive shall be (i) in compliance with
regulations, pronouncements, directives, or order issued or promulgated by any
governing regulatory agency and with any agreement by and between the Employer
and such regulatory agencies, (ii) consistent with the safe and sound operation
of the Employer, (iii) closely monitored by the Board of Directors, and (iv)
comparable to such compensation paid to persons of similar responsibilities and
duties in other insured institutions of similar size, in similar locations, and
under similar circumstances including financial condition and profitability.


4.3 Equity Compensation. The Executive may participate in any Employer equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Employer. Any options or similar awards shall be reflected by a separate written
award and issued to the Executive.


4.4 Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time for senior executives of the Employer similarly situated to
the Executive. All such benefits shall be awarded and administered in accordance
with the Employer's standard policies and practices. Such benefits may include,
by way of example only, profit sharing plans, retirement or investment funds,
dental, health and life insurance benefits and such other benefits as the
Employer deems appropriate.  The Employer shall be responsible for paying all
costs of the Employee's health, vision, and dental care insurance, including any
costs for the same insurance for the Employee's spouse or partner.
 

 
8
 
4.5 Reimbursement of Expenses; Provision of Business Development Expenses.  The
Employer shall pay or reimburse the Executive for all reasonable travel and
other expenses incurred by the Executive in the performance of his obligations
and duties under this Agreement, as provided in the applicable policies of the
Employer, as currently adopted or as may be adopted in the future by the Board
of Directors. In addition to the foregoing, the Employer believes that its best
interests will be more fully served if the Executive maintains active membership
in or joins appropriate business or social clubs and other professional
associations. Accordingly, upon prior approval of the Board of Directors, the
Employer shall also reimburse the Executive for the dues and business-related
expenditures associated with the Executive's membership(s) in such appropriate
business or social clubs and such other professional organizations which, in the
sole discretion of the Employer, are commensurate with the Executive's position.
The Employer shall also reimburse reasonable expenditures associated with the
Executive's continuing professional education, as well as for the reasonable
expenditures of the Executive's spouse or partner to attend as appropriate, with
expenditures for any calendar year in excess of $5,000 approved by the Board of
Directors, with such $5,000 annual dollar limit to be reviewed not less
frequently than annually by the Board of Directors.


4.6 Provision of Automobile. The Employer has and shall continue to provide the
Executive with an automobile, plus the cost of related insurance, maintenance
and fuel expenses. Such automobile allowance shall be subject to the Employer's
policies related thereto as may be adopted from time to time. Notwithstanding
any other provision in this Agreement, upon the Executive's termination of
employment for any reason, the Employer shall transfer title of the automobile
to the Executive for no additional cost.


4.7 Vacation. On a non-cumulative basis, the Executive shall be entitled to a
number of vacation hours per calendar year as may be available from time to time
for senior executives of the Employer similarly situated to the Executive,
during which the Executive's compensation shall be paid in full. Such paid time
off shall be subject to the Employer's policies related thereto as may be
adopted from time to time.


4.8 Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income tax, FICA and other withholding
requirements.


4.9 Change in Control. In the event of the Executive's termination of employment
without Cause or with Good Reason during the Term upon or following a Change in
Control, the  Employer (or its successor) shall pay to the Executive an amount
equal to the product of three (3) multiplied by the Executive's average annual
Base Salary, bonus and profit sharing paid by the Employer to the Executive,
(the "Benefit") as measured over the preceding three full fiscal years prior to
the Change in Control (or the average annualized Base Salary and bonus paid to
the Executive for such shorter period as the Executive has been employed by the
Employer), but not less than his current Base Salary annualized plus bonus and
profit sharing paid to the Executive in the prior calendar year immediately
preceding such Change in Control. The Benefit shall be paid in cash in a lump
sum within five (5) days following the effective date of the Executive's
termination of employment. The Employer shall be entitled to withhold
appropriate employment and income taxes, if required by applicable law, should
the Benefit become payable.
 

 
9
 
The Executive shall be entitled to and the Employer shall pay to the Executive
the Benefit set forth above if, during the Term, there is a Proposed Transaction
and the Executive's employment is thereafter terminated by the Employer or its
subsidiary other than for Cause or terminates for Good Reason, and the Proposed
Transaction is consummated within one (1) year after the date of termination of
the Executive's employment, then a Change in Control shall be deemed to have
occurred during the Term and the termination of the Executive's employment shall
be deemed to have occurred following a Change in Control. For the purposes of
this Section 4.9, a "Proposed Transaction" shall mean a public announcement of a
proposal for a transaction that, if consummated, would constitute a Change in
Control.



5.
Employer Information.



5.1 Ownership of Information. All Employer Information received or developed by
the Executive while employed by the Employer will remain the sole and exclusive
property of the Employer.


5.2 Obligations of the Executive. The Executive agrees (a) to hold Employer
Information in strictest confidence, and (b) not to use, duplicate, reproduce,
distribute, disclose or otherwise disseminate Employer Information or any
physical embodiments thereof and may in no event take any action causing or fail
to take any action necessary in order to prevent any Employer Information from
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that the Executive is required by law to disclose any
Employer Information, the Executive will not make such disclosure unless (and
then only to the extent that) the Executive has been advised by independent
legal counsel that such disclosure is required by law and then only after prior
written notice is given to the Employer when the Executive becomes aware that
such disclosure has been requested and is required by law. This Section 5 shall
survive for a period of twelve (12) months following termination of this
Agreement with respect to Confidential Information, and shall survive
termination of this Agreement for so long as is permitted by the then-current
Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 to -767, with respect to
Trade Secrets. Anything herein to the contrary notwithstanding, the Executive
shall not be restricted from reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal, state, or local law or regulation, and the Executive shall not need the
prior authorization of the Employer to make any such reports or disclosures and
shall not be required to notify the Employer that he has made such reports or
disclosures.


5.3 Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon termination of the Executive's employment with the Employer, the
Executive will promptly deliver to the Employer all property belonging to the
Employer, including without limitation all Employer Information then in the
Executive's possession or control.



6.
Non-Competition.



The Executive agrees that during his employment by the Employer hereunder and,
in the event of his termination other than by the Employer with or without Cause
pursuant to Sections 3.2.1(a) or 3.2.1(b), or by the Executive for Good Reason
pursuant to Section 3.2.2(a), for a period of twenty-four (24) months
thereafter, the Executive will not (except on behalf of or with the prior
written consent of the Employer), within the Area, either directly or
indirectly, on his own behalf or in the service or on behalf of others, as an
executive employee or in any other capacity which involves duties and
responsibilities similar to those undertaken for the Employer, engage in any
business which is the same as or essentially the same as the Business of the
Employer. Notwithstanding the foregoing, the Employer agrees that the Executive
may own up to 5% of the voting shares of any financial institution engaged in
the Business of the Employer in the Area.  Notwithstanding the foregoing, this
provision shall not apply following a Change in Control.  Nor shall this
provision apply if the Board of Directors provides the Executive with a
Non-Renewal Notice pursuant to Section 3.1.1 and the Executive subsequently
terminates his employment with the Employer following the expiration of the tern
of this Agreement.
 

 
10
 
7. Non-Solicitation of Customers.


The Executive agrees that during the Executive's employment by the Employer
hereunder and, in the event of the Executive's termination other than by the
Employer with or without Cause pursuant to Sections 3.2.1(a) or  3.2.1(b), or by
the Executive for Good Reason pursuant to Section 3.2.2(a), for a period of
twenty-four (24) months thereafter, the Executive will not (except on behalf of
or with the prior written consent of the Employer), on the Executive's own
behalf or in the service or on behalf of others, solicit, divert or appropriate
or attempt to solicit, divert or appropriate, directly or by assisting others,
any business from any of the Employer's or its Affiliate's customers, including
actively sought prospective customers, with whom the Executive has or had
material contact during the last twelve (12) months of the Executive's
employment, for purposes of providing products or services that are competitive
with those provided by the Employer or its Affiliates.  Notwithstanding the
foregoing, this provision shall not apply following a Change in Control.


8. Non-Solicitation of Employees.


The Executive agrees that during the Executive's employment by the Employer
hereunder and, in the event of the Executive's termination other than by the
Employer with or without Cause pursuant to Sections 3.2.1(a) or  3.2.1(b), or by
the Executive for Good Reason pursuant to Section 3.2.2(a), for a period of
twenty-four (24) months thereafter, the Executive will not on the Executive's
own behalf or in the service or on behalf of others, solicit, recruit or hire
away or attempt to solicit, recruit or hire away, directly or by assisting
others, any employee of the Employer or its Affiliates, whether or not such
employee is a full-time employee or a temporary employee of the Employer or its
Affiliates and whether or not such employment is pursuant to written agreement
and whether or not such employment is for a determined period or is at will.
Notwithstanding the foregoing, this provision shall not apply following a Change
in Control.


9. Remedies.


The Executive agrees that the covenants contained in Sections 5 through 8 hereof
are of the essence of this Agreement; that each of the covenants is reasonable
and necessary to protect the business, interests and properties of the Employer;
and that irreparable loss and damage will be suffered by the Employer should he
breach any of the covenants. Therefore, the Executive agrees and consents that,
in addition to all the remedies provided by law or in equity, the Employer shall
be entitled to a temporary restraining order and temporary and permanent
injunctions to prevent a breach or contemplated breach of any of the covenants.
The Employer and the Executive agree that all remedies available to the Employer
or the Executive, as applicable, shall be cumulative. In addition, in the event
the Executive fails to comply with any of the covenants contained in Section 5
hereof and such failure shall not be cured to the reasonable satisfaction of the
Employer within thirty (30) days after receipt of written notice thereof from
the Employer, the Employer shall thereupon be relieved of liability for all
obligations then remaining under Section 3.3 hereof.
 

 
11
 
10. Severability.


The parties agree that each of the provisions included in this Agreement is
separate, distinct and severable from the other provisions of this Agreement and
that the invalidity or unenforceability of any Agreement provision shall not
affect the validity or enforceability of any other provision of this Agreement.
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of a conflict between the provision
and any applicable law or public policy, the provision shall be redrawn to make
the provision consistent with and valid and enforceable under the law or public
policy.


11. Notice.


All notices and other communications required or permitted under this Agreement
shall be in writing and, if mailed by prepaid first-class mail or certified
mail, return receipt requested, shall be deemed to have been received on the
earlier of the date shown on the receipt or three (3) business days after the
postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:


(a)
If to the Employer, to the Employer at:



Newton Federal Bank
Attn: Chairman of the Board
8460 Dr. ML King Ave.
Covington, GA 30014


(b)      If to the Executive, addressed to the most recent address of the
Executive set forth in the personnel records of the Employer.


12. Assignment.


The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Employer, as applicable, including without limitation, a purchaser of all or
substantially all the assets of the Employer.  If the Agreement is assigned
pursuant to the foregoing sentence, the assignment shall be by novation and the
Employer shall have no further liability hereunder, and the successor or assign,
as applicable, shall become the "Employer" hereunder. No party hereto may assign
or delegate this Agreement or any of its rights and obligations hereunder
without the written consent of the other parties hereto.
 

 
12
 
13. Waiver.


A waiver by the Employer of any breach of this Agreement by the Executive shall
not be effective unless in writing, and no waiver shall operate or be construed
as a waiver of the same or another breach on a subsequent occasion.


14. Arbitration.


Except for any claim for injunctive relief, any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, which shall be conducted by a three-person
arbitration panel, one of whom shall be selected by each party and the third of
whom shall be selected jointly upon mutual agreement of both parties. The place
of arbitration shall be Fulton County, Georgia and the Employer and the
Executive agree that they will seek to enforce any arbitration award in the
Superior Court of Fulton County. The decision of the arbitration panel shall be
final and binding upon the parties and judgment upon the award rendered by the
arbitration panel may be entered by any court having jurisdiction. The Employer
agrees to pay the fees and expenses associated with the arbitration proceedings.


15. Attorneys' Fees.


With respect to arbitration of disputes and if litigation ensues between the
parties concerning the enforcement of an arbitration award, each party shall pay
its own fees, costs and expenses; provided, however, the Employer shall advance
to the Executive reasonable fees, costs and expenses incurred by the Executive
in preparing for and in initiating or defending against any proceeding or suit
brought to enforce rights or obligations set forth in this Agreement. Such
advances shall be made within thirty (30) days after receiving copies of
invoices presented by the Executive for such fees, costs and expenses. The
Executive shall have the obligation to reimburse the Employer within sixty (60)
days following the final disposition of the matter (including appeals) to the
full extent of the aggregate advances unless the panel of arbitrators or court,
as the case may be, has ruled in favor of the Executive on the merits of the
substantive issues in dispute.


16. Applicable Law.


This Agreement shall be construed and enforced under and in accordance with the
laws of the State of Georgia, except to the extent governed by the laws of the
United States of America in which case federal laws shall govern. The parties
agree that the Superior Court of Fulton County, Georgia, shall have jurisdiction
of any case or controversy arising under or in connection with this Agreement
and shall be a proper forum in which to adjudicate such case or controversy. The
parties consent to the jurisdiction of such courts.


17. Interpretation.


Words importing any gender include all genders. Words importing the singular
form shall include the plural, and vice versa. The terms "herein," "hereunder,"
"hereby," "hereto," "hereof" and any similar terms refer to this Agreement. Any
captions, titles or headings preceding the text of any article, section or
subsection herein are solely for convenience of reference and shall not
constitute part of this Agreement or affect its meaning, construction or effect.
 

 
13
 
18. Entire Agreement.


This Agreement embodies the entire and final agreement of the parties on the
subject matter stated in the Agreement. No amendment or modification of this
Agreement shall be valid or binding upon the Employer or the Executive unless
made in writing and signed by all parties. All prior understandings and
agreements relating to the subject matter of this Agreement are hereby expressly
terminated.


19. Rights of Third Parties.


Nothing herein expressed is intended to or shall be construed to confer upon or
give to any person, firm or other entity, other than the parties hereto and
their permitted assigns, any rights or remedies under or by reason of this
Agreement.


20. Survival.


The obligations of the Employer pursuant to Sections 3.2.4 and 3.3 and the
obligations of the Executive pursuant to Sections 5, 6, 7 and 8 shall survive
the termination of the employment of the Executive hereunder for the period
designated under each of those respective sections.


21. Compliance with Regulatory Restrictions.


 (a) The Bank may terminate the Executive's employment at any time, but any
termination by the Board of Directors other than termination for Cause shall not
prejudice the Executive's right to compensation or other benefits under this
Agreement.  The Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.
(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act (the "FDI Act"), the Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Executive all or part of the compensation
withheld while its contract obligations were suspended and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.
(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank's affairs by an order issued under Section 8(e)(4)
[12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the FDI Act, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.
(d) If the Bank is in default as defined in Section 3(x)(1) [12 USC §1813(x)(1)]
of the FDI Act, all obligations of the Bank under this Agreement shall terminate
as of the date of default, but this paragraph shall not affect any vested rights
of the contracting parties.
(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Director of the OCC or his or her
designee, at the time the Federal Deposit Insurance Corporation ("FDIC") enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) [12 USC §1823(c)] of the FDI Act; or
(ii) by the Director or his or her designee at the time the Director or his or
her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.
 
14
 
(f) Notwithstanding anything herein contained to the contrary, any payments to
the Executive, whether pursuant to this Agreement or otherwise, are subject to
and conditioned upon their compliance with Section 18(k) of the FDI Act,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
22. Section 409A of the Code.


For purposes of compliance with Code Section 409A:


(a) It is intended that this Agreement shall comply with the provisions of Code
Section 409A and the Treasury regulations relating thereto, or an exemption to
Code Section 409A. Any payments that qualify for the "short-term deferral"
exception shall be considered as paid first, then any payments that qualify for
the separation pay plan exception shall be considered as paid next, then
payments that qualify for any other exception under Section Code 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exclusion for certain short-term deferral amounts under Code Section 409A. All
payments to be made upon a termination of employment under this Agreement that
constitute non-qualified deferred compensation may only be made upon a
"separation from service" under Section Code 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement. To the extent permitted under Code Section 409A or any
Internal Revenue Service ("IRS") or Treasury rules or other guidance issued
thereunder, the Employer may, in consultation with the Executive, modify the
Agreement in order to cause the provisions of the Agreement to comply with the
requirements of Code Section 409A, so as to avoid the imposition of taxes and
penalties on the Executive pursuant to Code Section 409A.


(b) Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive's lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in- kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 

 
15
 
(c) Notwithstanding any other provision of this Agreement to the contrary and if
applicable, if the Executive is considered a "specified  employee" for purposes
of Code Section 409A (as determined in accordance with the methodology
established by the Employer as in effect on the date of separation from
service), (i) any payment or other benefit that constitutes nonqualified
deferred compensation within the meaning of Code Section 409A that is otherwise
due to the Executive under this Agreement during the six-month period following
his separation from service (as determined in accordance with Code Section 409A)
on account of his separation from service shall be accumulated and paid to the
Executive on the first business day of the seventh month following his
separation from service (the "Delayed Payment Date"). If the Executive dies
during the postponement period, the amounts and entitlements delayed on account
of Code Section 409A shall be paid to the personal representative of his estate
on the first to occur of the Delayed Payment Date or 30 days after the date of
the Executive's death.




[SIGN-ATURES ON FOLLOWING PAGE]


16
 
IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement in
accordance with the provisions hereof.


 
Executed this 4th day of September, 2018.



 
/s/ Johnny S. Smith
 
JOHNNY S. SMITH





Executed this 4th day of September, 2018.





 
/s/ William D. Fortson, Jr.
 
COMMUNITY FIRST BANCSHARES, INC.
 
By:    William D. Fortson, Jr.
Title:  Chairman





Executed this 4th day of September, 2018.



 
/s/ William D. Fortson, Jr.
 
NEWTON FEDERAL BANK
 
By:    William D. Fortson, Jr.
Title:  Chairman


 
 
 
 
 
 
 
17
 
EXHIBIT A


RELEASE AND SEPARATION AGREEMENT


PLEASE READ CAREFULLY
This Release and Separation Agreement (this "Agreement") is made and entered
into by and between [INSERT NAME] ("Executive"), Community First Bancshares,
Inc. (the "Company"), and Newton Federal Bank (the "Bank"), as well as any
affiliated or related entities, subsidiaries, or divisions, and the
shareholders, directors, officers, Executives, and agents thereof (collectively
referred to as the "Employer").
THE PARTIES acknowledge the following:
WHEREAS, Executive's employment was terminated by the Employer effective as of
[INSERT DATE] (the "Termination Date"); and
WHEREAS, Executive desires to receive severance benefits provided pursuant to
this Agreement, and the Employer is willing to provide these benefits to
Executive on the condition that Executive enters into this Agreement.
THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the receipt and sufficiency of which are hereby
acknowledged, Executive and Employer agree as follows:
1. Severance Benefits. In consideration for the Executive's promises as set
forth herein, the Employer shall pay Executive the following severance benefits:
a. An amount equal to $[INSERT AMOUNT], less applicable deductions and
withholdings, which shall be paid in equal monthly for a period of twelve (12)
months. This severance payment will be made on the next payroll date following
the sixtieth (60th) day after the date of Executive's date of termination of
employment, provided Executive has executed and not revoked this Agreement.
b. [INSERT OTHER SEVERANCE AMOUNTS AS APPLICABLE]
2. Prior Wages, Salary, and Expenses. Executive acknowledges that on or about
[INSERT DATE] he or she received his or her final salary payment of $[INSERT
AMOUNT] plus any unused accrued vacation, less applicable deductions and
withholdings.
3. Release. Executive hereby releases, acquits, and forever discharges the
Employer, its parent companies, subsidiaries, divisions, affiliates and
controlling persons (if any), their officers, directors, board members,
Executives, representatives, attorneys, personal representatives, affiliated or
unaffiliated benefit plans, third-party administrators, any and all of their
successors and assigns, and all persons acting by, through, under, or in concert
with any of them (collectively the "Employer") from any and all actions, causes
of action, claims, demands, losses, claims for attorneys' fees, claims for
severance of any kind or origin and all other forms of civil damages,
occurrences, and liabilities of any kind whatsoever, both known or unknown,
arising out of any matter, happening, or thing, from the beginning of time to
the date of this Agreement is signed by Executive, specifically including, but
not limited to, any and all liability arising from, including amendments to and
anti-retaliation provisions deriving from, the following:
 
A-1
 
·
Local, state, or federal common law, statute, regulation, or ordinance;

·
Title VII of the Civil Rights Act of 1964;

·
Section 1981 of the Civil Rights Act of 1866;

·
the Age Discrimination in Employment Act of 1967;

·
the Americans with Disabilities Act of 1990;

·
the Family and Medical Leave Act;

·
the Employee Retirement Income Security Act of 1974;

·
the Health Insurance Portability and Accountability Act;

·
the Occupational and Safety Health Act;

·
the Equal Pay Act;

·
the Uniformed Services Employment and Re-employment Act of 1994;

·
Executive Orders 11246 and 11141;

·
the Worker Adjustment and Retraining Notification Act;

·
the Rehabilitation Act of 1973;

·
the Medicare, Medicaid and SCHIP Extension Act of 2007;

·
state workers' compensation laws;

·
state non-discrimination and/or human affairs laws;

·
state payment of wages laws, acts or regulations;

·
Executive's employment relationship and/or affiliation with the Employer.



This release also includes a release of any claims for wrongful termination,
breach of express or implied contract, intentional or negligent infliction of
emotional distress, libel slander, as well as any other claims, whether in tort,
contract or equity, under federal or state statutory or common law.
Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act ("FLSA"), Executive admits that he or she has received from the
Employer all rights and benefits, if any, potentially due to him or her pursuant
to the FLSA. Executive states that he or she is aware of no facts (including any
injuries or illnesses) which might lead to his or her filing of a workers'
compensation claim against the Employer. It is the parties' intent to release
all claims which can legally be released but no more than that.
4. Covenant Not to Sue. Executive represents that he or she has no claims
pending or filed with any local, state or federal agency (including the U.S.
Equal Employment Opportunity Commission, the U.S. Department of Labor, and any
comparable state or local administrative agency) or court against the Employer
as of the date this Agreement was signed by Executive. Executive further agrees
that he or she will not file or participate in any lawsuit against the Employer
arising out of or in connection with the employment relationship previously
existing between them or the termination of that relationship other than one
based upon the Employer's alleged violation of this Agreement. The foregoing
shall be construed as a covenant not to sue. This Agreement may be introduced as
evidence at any legal proceeding as a complete defense to any claims existing as
of the date of this Agreement ever asserted by Executive against the Employer.
5. Discrimination Charges; ADEA Challenges to this Agreement. Nothing in this
Agreement shall be interpreted or applied in a manner that affects or limits
Executive's otherwise lawful ability to bring an administrative charge with, to
participate in an investigation conducted by, or to participate in a proceeding
involving the U.S. Equal Employment Opportunity Commission or other comparable
state or local administrative agency. However, Executive specifically agrees
that the consideration provided to him or her in this Agreement represents full
and complete satisfaction of any monetary relief or award that could be sought
or awarded to Executive in any administrative action (including any proceedings
before the U.S. Equal Employment Opportunity Commission or any comparable state
or local agency) arising from events related to his or her employment with the
Employer or the termination thereof. Additionally, nothing in this Agreement
shall be interpreted or applied in a manner that affects or limits Executive's
ability to challenge this Agreement's compliance with notice and other
requirements of the Age Discrimination in Employment Act ("ADEA").
 
A-2
 


6. No Prior Assignment. Executive further warrants and covenants, recognizing
that the truth of this warranty and covenant is material to the above
consideration having passed, that he or she has not assigned, transferred or
conveyed at any time to any individual or entity any alleged rights, claims or
causes of action against the Employer.
7. Medicare Benefits. Executive affirms, covenants, and warrants he or she is
not a Medicare beneficiary and is not currently receiving, has not received in
the past, will not have received at the time of payment pursuant to this
Agreement, is not entitled to, is not eligible for, and has not applied for or
sought Social Security or Medicare benefits. In the event any statement in the
preceding sentence is incorrect (for example, but not limited to, if Executive
is a Medicare beneficiary, etc.), the following sentences (i.e., the remaining
sentences of this paragraph) apply: Executive affirms, covenants, and warrants
he or she has made no claim against, nor is he or she aware of any facts
supporting any claim against, the Employer under which it could be liable for
medical expenses incurred by the Executive before or after the execution of this
Agreement. Furthermore, Executive is aware of no medical expenses which Medicare
has paid and for which the Employer is or could be liable. Executive agrees and
affirms that, to the best of his or her knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. Executive
will indemnify, defend, and hold the Employer harmless from Medicare claims,
liens, damages, conditional payments, and rights to payment, if any, including
attorneys' fees, and Executive further agrees to waive any and all future
private causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et
seq.
8. Performance. The Employer's obligation to perform under this Agreement is
conditioned upon Executive's agreements and promises to the Employer as set
forth herein. In the event Executive breaches any such agreements or promises or
causes any such agreements or promises to be breached, the Employer's
obligations to perform under this Agreement shall automatically terminate and
the Employer shall have no further obligation to Executive. Further, the
Employer shall be entitled to seek, at its option, the return of all but $100.00
of the severance benefits paid to Executive pursuant to this Agreement.
9. Employer Information, Non-Solicitation of Customers and Non-Solicitation of
Employees. Executive agrees that he or she will comply with the obligations
provided in Sections 5 through 7 of the Employment Agreement by and among
Executive, Community First Bancshares, Inc., and Newton Federal Bank dated []
(the "Employment Agreement"), related to confidential information of the
Employer, non-solicitation of customers and non-solicitation of Executives, for
the terms stated in the Employment Agreement.
10. Disparagement. Executive agrees and covenants that he or she will not in any
way do or say anything at any time which disparages or derogates the Employer,
its business interests or reputation, or any of its individual directors,
officers, Executives, or agents.
 
A-3
 
11. No Admission of Liability. Nothing in this Agreement (or the Agreement
itself) shall operate or be interpreted as an admission of liability as to any
of the claims, charges, actions and lawsuits released hereby. The Employer, and
each of its individual directors, officers, Executives, agents and insurers, and
their successors, individually and collectively, expressly denies any such
liability.
12. Arbitration. Any party claiming any violation of this Agreement or seeking
any remedy or relief in any way relating to or affecting this Agreement, or any
payments or benefits granted by it, must serve a written notice upon the other
party describing the alleged violation, identifying all relevant provisions of
this Agreement, and demanding arbitration. The notice and request must be served
within thirty (30) calendar days of the incident (or the first date on which the
party with reasonable diligence should have become aware of it) giving rise to
the alleged violation. Failure to observe these time limits and procedures will
be deemed a waiver of all right to any relief or remedy.
Any dispute arising out of or relating to this Agreement shall be resolved by
final and binding arbitration in accordance with the Employment Arbitration
Rules of the American Arbitration Association and will be submitted to a
National Academy arbitrator selected in accordance with such rules. In
consideration of this agreement to submit such disputes to final and binding
arbitration, the parties expressly waive the right to submit any dispute arising
under this Agreement to any court or government agency, provided, however, that
this shall not prevent Executive and the Employer from seeking injunctive relief
in appropriate circumstances without first invoking and/or exhausting these
procedures. The prevailing party (to be determined by the arbitrator) will be
entitled to reimbursement of its reasonable costs and attorneys' fees from the
other party in any such arbitration proceeding, and the losing party shall also
be responsible for the arbitrator's and any separate arbitration and reporting
fees.
Notwithstanding the above, Executive acknowledges and agrees that any violation
of Section 9 of this Agreement will cause the Employer irreparable harm as to
which there may be no adequate legal remedy and therefore the Employer shall be
entitled to injunctive or other equitable relief in addition to any monetary
damages deemed appropriate by the court, and that such action by the Employer
shall not be subject to arbitration.
Executive further acknowledges and agrees that in the event of any violation of
Section 9, the Employer shall cease to be obligated to provide any
then-continuing benefit or payment to him or her under this Agreement and
Executive further stipulates that the consideration as of then provided shall
represent full and complete consideration for his or her obligations hereunder,
including without limitation his or her full release of claims.
13. Final and Binding/Entire Agreement. This Agreement and the Employment
Agreement sets forth the entire agreement between the parties and is intended to
be final and binding upon them. It fully supersedes any and all prior agreements
or understandings on the subjects addressed herein. This Agreement may only be
amended by a written document signed by the parties or their duly authorized
representatives which specifically states that it was intended as an amendment.
14. Notice. Any notice required or permitted to be given under this Agreement
must be in writing and must be given in person or be sent by registered or
certified mail to:
 
A-4
 
 
a)  
Executive at the address he or she has designated for his or her personnel files
or any subsequent address identified by Executive in writing; and



b)  
Employer at:  Attn:  Chairman of the Board, 8460 Dr. ML King Ave., Covington, GA
30014

15. Controlling Law. This Agreement will be interpreted and enforced according
to the laws of the State of Georgia, except to the extent governed by the laws
of the United States of America in which case federal laws shall govern.
16. Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the Agreement shall remain in full force and
effect and shall be in no way affected, impaired or invalidated.
17. Acknowledgements. Executive acknowledges that it is the mutual intent of the
parties hereto that the full release contained in this Agreement fully complies
with the Age Discrimination in Employment Act ("ADEA") and the Older Workers
Benefit Protection Act ("OWBPA"). Accordingly, this Agreement requires, and
Executive acknowledges and agrees that: 1) the consideration provided to
Executive under this Agreement exceeds the nature and scope of any consideration
to which Executive would otherwise have been legally entitled to receive absent
execution of this Agreement; 2) execution of this Agreement and the full release
herein, which specifically includes a waiver of any claims under the ADEA, is
Executive's knowing and voluntary act; 3) Executive is hereby advised to consult
with an attorney prior to executing this Agreement; 4) Executive has had at
least twenty-one (21) calendar days within which to consider this Agreement and
his/her signature on this Agreement prior to the expiration of this twenty-one
(21) day period (should Executive choose not to take the full period offered)
constitutes an irrevocable waiver of said period or its remainder; 5) in the
event Executive signs this Agreement, Executive has another seven (7) calendar
days to revoke it by delivering a written notice of revocation to the addressee
identified in the Notice provision above (Section 14), and this Agreement does
not become effective until the expiration of this seven (7) day period; 6)
Executive has read and fully understands the terms of this Agreement; and 7)
nothing contained in this Agreement purports to release any of Executive's
rights or claims under the ADEA that may arise from acts occurring after the
date of the execution of this Agreement. The parties agree that changes, whether
material or immaterial, do not restart the running of the 21-day period. To the
extent that any provision of this Agreement is determined to be in violation of
the OWBPA or ADEA, it should be severed or modified to comply with the OBWPA or
ADEA, without affecting the validity or enforceability of any of the other terms
or provisions of this Agreement.
18. Compliance with Code Section 409A. To the extent applicable, it is intended
that the payment of benefits described in this Agreement comply with Section
409A of the Internal Revenue of 1986, as amended (the "Code"), and all guidance
or regulations thereunder ("Section 409A"), including compliance with all
applicable exemptions from Section 409A (e.g., the short-term deferral exception
and the "two times" pay exemption applicable to severance payments). This
Agreement will at all times be construed in a manner to comply with Section 409A
and should any provision be found not in compliance with Section 409A, the
Executive hereby agrees to any changes to the terms of this Agreement deemed
necessary and required by legal counsel to bring the Agreement into compliance
with Section 409A, including any applicable exemptions. The Executive
irrevocably waives any objections he or she may have to any further changes that
may be required by Section 409A. In no event will any payment that becomes
payable pursuant to this Agreement that is considered "deferred compensation"
within the meaning of Section 409A, if any, and does not satisfy any of the
applicable exemptions under Section 409A, be accelerated or delayed in violation
of Section 409A. For purposes of this Agreement, the benefits described in
Section 1 of this Agreement shall not be paid or commence until the Executive
incurs a "separation from service" as defined in Section 409A.
 
A-5
 
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU AGREE THAT YOU RECEIVED VALUABLE CONSIDERATION IN EXCHANGE
FOR ENTERING INTO THIS AGREEMENT AND THAT THE EMPLOYER ADVISED YOU IN WRITING TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. YOU PROMISE THAT NO
REPRESENTATIONS OR INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT AS SET FORTH HEREIN,
AND THAT YOU HAVE SIGNED THE SAME KNOWINGLY AND VOLUNTARILY.
YOU HAVE BEEN PROVIDED AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS AGREEMENT AND WAIVE AND RELEASE ALL CLAIMS AND RIGHTS INCLUDING BUT NOT
LIMITED TO THOSE ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. YOU
SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS AGREEMENT AND THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD
HAS EXPIRED. ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE
EMPLOYER, IN ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH IN SECTION 14,
PRIOR TO THE END OF THE REVOCATION PERIOD.
IN WITNESS WHEREOF, the parties have executed this Agreement:
 
Executed this __________ day of _________________, 20___.


______________________________________
[NAME OF EMPLOYEE]




Executed this __________ day of _________________, 20___.


______________________________________
COMMUNITY FIRST BANCSHARES, INC.


By: ___________________________________
Title: __________________________________




A-6
 


Executed this __________ day of _________________, 2018.


______________________________________
NEWTON FEDERAL BANK


By: ___________________________________
Title: __________________________________
 
 
 
 
 
 
 
 
 
 
 


A-7